Citation Nr: 1641289	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to reentrance into rehabilitation to the point of employability during a period of employment services under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) vocational rehabilitation decision of November 2013 that denied additional training.

The Board remanded this case for additional development in March 2016.

Subsequent to re-certification of this case, the Veteran submitted additional evidence in support of his claim, to include lay statements and statements from the Veteran's instructors.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).


FINDINGS OF FACT

1.  The Veteran's September 2012 individualized written rehabilitation plan (IWRP) included a stated goal of achieving entry-level employment as a building maintenance technician, and his intended program of study was a certificate in building maintenance, with an anticipated completion date of May 2013.

2.  The Veteran completed the building maintenance technician program on January 31, 2013, and he completed an additional certification in maintenance/repair carpenter on May 30, 2013.   

3.  In June 2013, the Veteran was declared job ready due to completion of all goals and objectives of the IWRP, and he was placed into employment services status effective July 10, 2013.  

4.  The record does not indicate any worsening of the Veteran's service-connected disabilities that would preclude him from performing the occupation for which he was previously found rehabilitated to the point of employability.

6.  The record does not indicate that the occupation for which the Veteran was trained has been found to be unsuitable based on his specific employment handicap and capabilities.

7.  The record does not indicate that the rehabilitation services given to the Veteran are now inadequate to make him employable in the occupation for which he pursued rehabilitation.

8.  There was no evidence during the period of employment services demonstrating that employment in the field for which the Veteran was rehabilitated to the point of employability should not reasonably have been expected at the time the program was originally developed.

9.  The record does not indicate that the Veteran, because of technological change occurring after the declaration of rehabilitation to the point of employability, is no longer able to perform the duties of or secure employment in the trained-for occupation or related occupation.


CONCLUSION OF LAW

The criteria for reentrance into rehabilitation to the point of employability during a period of employment services have not been met.  38 U.S.C.A. § 3117 (West 2014); 38 C.F.R. §§ 21.194, 21.284 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326.  

The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  Moreover, 38 C.F.R. § 21.32 provides additional notice provisions. 

After reviewing the record, the Board finds that the Veteran has been provided with appropriate notification.  In September 2012, he was provided with and signed a copy of Vocational Rehabilitation Guidelines, which contained clear notice of the information and evidence necessary to substantiate his claim.  The record also shows that he met with his vocational rehabilitation counselor on multiple occasions, during which time he was advised of the program requirements, his responsibilities, and VA's duties.

The Board further finds that the duty to assist has been satisfied in this case.  The Veteran's vocational rehabilitation and employment folder, which contains all information and evidence necessary to adjudicate this claim, has been obtained.  

As stated in the Introduction, the claim was remanded in March 2016.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ obtained updated transcripts.  

II. Additional Training

The Veteran essentially seeks to set aside a finding of rehabilitation to the point of employability in order to receive additional training.

A. Factual Background

In July 2012, the Veteran applied for Chapter 31 benefits in order to pay for training in the field of construction management.  During an August 2012 vocational counseling session, the Veteran reported that he was currently enrolled in a building maintenance program at Metro Technology Center (Metro Tech), which he started in February 2012.  He indicated that upon completion of the building maintenance program, he wanted to enroll in the introduction to construction management program.  The counselor indicated that the construction management program would likely be too academically rigorous for the Veteran to complete.  However, the counselor noted that the Veteran was making adequate progress in the building maintenance technician program and that the Veteran's instructor had noted no physical difficulties with the Veteran performing the physical demands of the coursework.  The counselor also noted that upon completion of the building maintenance technician program, the Veteran could work as a building maintenance worker or custodial worker.  The counselor recommended that the Veteran be provided with the opportunity to complete the building maintenance technician program and opined that the Veteran did not "possess the academic capacity to predict success in the introduction to construction management program."

In September 2012, the Veteran's Vocational Rehabilitation Counselor agreed that the Veteran would complete the training that he began at Metro Tech.  The Veteran reported that he could complete the building maintenance program by December 2012.  Although the Veteran was adamant that he could complete all three modules of the construction management program (building maintenance technician, maintenance/repair carpenter, and introduction to construction management), the counselor informed the Veteran that he could complete the second and third program if time permitted.    

In September 2012, the Veteran entered into an Individual Written Rehabilitation Plan (IWRP) with the goal of obtaining and maintaining entry-level employment in the occupation of building maintenance technician.  The intended course of study was a certificate program in building maintenance at Metro Tech, for which the Veteran was retroactively inducted as of January 2012.  The anticipated completion date of the training was May 2013.  The Veteran completed the building maintenance technician program in January 2013 and requested that he be allowed to enroll in the maintenance/repair carpenter program.  The Veteran was informed that he would have to be able complete the program by the end of his IWRP, May 2013, in order to receive Chapter 31 benefits.  In a January 2013 letter, the Veteran's instructor indicated that the Veteran could complete the entire 600 hour program (for which he would have 75 hours of advanced credit) by the end of the current school year, May 30, 2013, if he completed some assignments during his spring break.  The Veteran completed the maintenance/repair carpenter program on May 30, 2013.

During a May 2013 annual review case management visit, the Veteran reported that he would complete his training at the end of May and that he was seeking employment as a building maintenance technician.  The Veteran indicated that he just received an increase in his disability rating from 20% to 50%.  He reported that his disabilities were stable and were not affecting his training.  He also reported that he did not expect them to interfere with employment.  

In June 2013, it was determined that the goals of the IWRP had been met and the Veteran was declared job ready and placed into employment services status effective July 10, 2013.  The Veteran signed an employment plan indicating that he would take various steps to obtain employment in the field of building maintenance.  The record shows that the Veteran attended a job club in August 2013, but left early.  

In August 2013, the Veteran called his vocational counselor and requested additional training.  He reported that he felt that he was not adequately trained to work and that he had independently enrolled in a new school program.  In an August 2013 letter, the Veteran asserted that because he had to rush through the maintenance/repair carpenter program in just 75 days in order to complete it by May 30, 2013, he was not able to receive the hands-on training that he required to master the 19 different skills taught by the program.  The Veteran reported that he had enrolled in cabinetmaking in order to get the hands-on skills that he needed for employment.  The Veteran's request was denied.

Subsequent records show that the Veteran discontinued his job search because he was enrolled in the cabinetmaking course, and, in December 2013, he was placed in an interrupted status due to non-participation.  

In a February 2014 statement, the Veteran reported that he did not complete the maintenance/repair carpenter program in May 2013 and that he had to return to complete the program in August 2013.  He indicated that although he was placed into employment services status in July 2013, due to his course work not being completed at that time, he was unable to properly look for employment.  The Veteran submitted a grade report in support of this contention which showed that he completed 585 hours of the 600 hour program and that he received advanced credit for 15 hours.  

Grade reports and transcripts from Metro Tech show that the Veteran completed the building maintenance technician program on January 31, 2012, and the maintenance/repair carpenter program on May 30, 2012.  In an August 2016 statement, the Veteran's instructor indicated that the Veteran finished the coursework for maintenance/repair carpenter on May 30, 2013.  The instructor indicated that the Veteran was supposed to start cabinetmaking on August 6, 2013, but Metro Tech would not enroll him until August 26, 2013.  The instructor indicated that because the Veteran was a few "seat hours" short of the credits required for the maintenance/repair carpenter program on August 6, 2013, "[i]nstead of wasting his time, he started course work for Cabinetmaking on August 6, 2013...[and] on August 26, he moved to the Cabinetmaking program and was then placed on that attendance roll.  The Veteran completed the cabinetmaker course on March 14, 2014.  

B. Analysis

After the Veteran completed his degree, he entered "employment services" status.  See 38 C.F.R. § 21.194.  This was his status in August 2013, when he filed his request for additional training.

Under 38 C.F.R. § 21.284 (c), a finding of rehabilitation to the point of employability may be set aside during a period of employment services and an additional period of training services may be provided if there is a worsening of the Veteran's service-connected disabilities that would preclude him from performing the duties of the occupation for which he was previously found rehabilitated; the occupation for which he was rehabilitated is found to be unsuitable based on the Veteran's specific employment handicap and capabilities; the rehabilitation services given to the Veteran are now inadequate to make him employable in the occupation for which he pursued rehabilitation; experience during the period of employment services has demonstrated that employment in the objective or field for which the Veteran was rehabilitated to the point of employability should not reasonably have been expected at the time the program was originally developed; or the Veteran, because of technological change occurring after the declaration of rehabilitation to the point of employability, is no longer able to perform the duties of or secure employment in the trained-for occupation or related occupation.

In this case, the Veteran has not alleged a worsening in his service-connected disabilities of degenerative disc disease of the lumbar spine and plantar warts of the bilateral feet that would preclude him from performing the duties of a building maintenance technician.  Although the Board notes that the Veteran's disability rating was increased in September 2012, the Veteran specifically denied that his disabilities had an impact on his training or his ability to work as a building maintenance technician.  

Likewise, he has not alleged that his service-connected disabilities have rendered him unsuitable for entry level employment as a building maintenance technician, which was the stated goal of his September 2012 Rehabilitation Plan.  Additionally, there is no evidence that employment in the objective or field for which the Veteran was rehabilitated to the point of employability should not reasonably have been expected at the time the program was originally developed.  Finally, there is no indication that a technological change has occurred in the trained-for occupation that would affect the Veteran's ability to perform its duties.

Instead, the Veteran is claiming that the services provided were inadequate to make him employable in that occupational field.  As detailed above, employment services records have indicated that the Veteran did not actually seek employment after his course ended, but instead took it upon himself to re-enroll in a cabinet-making course in order to further improve his employability.  While the Board appreciates the initiative of such an action, there is no evidence that such a course was necessary in order to obtain entry-level employment as a building maintenance technician.  In other words, although the Veteran is adamant that he did not receive adequate instruction in the field of maintenance/repair carpenter such that a cabinetmaking course was necessary, the Board notes that the Veteran's educational goal in his IWRP was to complete a building maintenance technician course, a goal he achieved in January 2013.  The Veteran has not alleged that this training was inadequate.  

The Veteran has contended that he did not complete his course by May 2013 and that he returned in August 2013 to complete it.  As detailed above, the record clearly indicates that the Veteran completed all courses authorized by his IWRP in May 2013 and that he returned to Metro Tech in August 2013 to enroll in a completely different type of course.  This argument is therefore not compelling.  The Board stresses that the Veteran's IWRP authorized him to complete the building maintenance technician course-not maintenance/repair carpenter or cabinet making.  The Veteran achicved this goal in January 2013, but was allowed to continue in the program to attempt to complete the maintenance/repair carpenter course, a second goal he achieved in May 2013.  Although the Veteran insists that he did not complete that program until August 2013, the record clearly indicates that he received his certificate in May 2013 and that he started cabinet making on August 6, 2013.  See August 2016 Letter.   

Moreover, the Veteran has not submitted any evidence that his failure to receive interview requests or job offers in the field of building maintenance technician has been related to his degree not being in cabinetmaking.  Instead, the Veteran determined this himself within three months of completing his degree and within one month of commencing job searches.  Thus, the record does not show that the rehabilitation services given to the Veteran are inadequate to make him employable in an entry-level position as a building maintenance technician.

While the Board sympathizes with the Veteran's situation, based on the foregoing evidence the Board finds no basis upon which to allow reentrance into rehabilitation to the point of employability during a period of employment services.  Therefore the claim is denied.


ORDER

Reentrance into rehabilitation to the point of employability during a period of employment services is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


